             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


FORT GORDON HOUSING, LLC d/b/a *
BALFOUR BEATTY COMMUNITIES,              *


                                         *



        Plaintiff,                       *
                                         *


             V.                          ♦             CV 119-061
                                         it


LARISSA RANALDSON, DERRICK               *
RANALDSON, DEAUDIS DIXON,                *
and TYIANNA DIXON,                       *
                                         *


        Defendants.                      *



                                      ORDER




     Before       the   Court    is   Plaintiff's   notice   of     dismissal.

(Doc. 3.)     Plaintiff filed the notice prior to Defendants having
served either an answer or a motion for summary judgment.                 Upon

due consideration, this Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(l)(A)(i).             Because the notice does

not state otherwise, the dismissal is without prejudice.               Fed. R.

Civ. p. 41(a)(1)(B).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.     The Clerk is directed to TERMINATE all motions and

deadlines, if any, and CLOSE this case. Each party shall bear its
own costs and fees except as otherwise agreed.

     ORDER ENTERED at Augusta, Georgia, this /                        of May,
2019.



                                       jT^SfBAfe-mLL,/CHIEF JUDGE
                                      .^ITED/STATES DISTRICT COURT
                                       StKmrERN DISTRICT OF GEORGIA
